DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in reply to the After Final Consideration Request filed on March 07, 2021.
The amendment to the specification filed March 07, 2021 is entered.
Claims 1-2, and 5-7 are currently pending and have been examined.
Claim 4 is canceled.
Claims 1, 5 and 6 are amended.
Applicant’s argument on Page 6 of Applicant’s Remarks filed March 07, 2021, overcome the objection to the drawings for failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description, set forth in the Office Action mailed January 06, 2021.  The objection is withdrawn.
Applicant’s amendment to the title of the invention, overcomes the objection to the specification for failing to include a title of the invention that is indicative of the invention to which the claims are directed, set forth in the Office Action mailed January 06, 2021.  The objection is withdrawn.
Applicant’s amendment to Claims 1 and 6 overcomes the rejection to the claims under 35 U.S.C. 112(b) for indefiniteness related to the limitation “boss parts,” set forth in the Office Action mailed January 06, 2021.  The rejection is withdrawn.

Allowable Subject Matter
Claims 1-2, and 5-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipated nor render obvious the combination set forth in independent Claim 1, and specifically does not disclose the following:
An indoor unit for an air-conditioning apparatus that including a wire retainer, wherein the wire retainer includes a base plate and a plurality of retaining ribs, wherein each retaining rib is configured to retain the wire, a first retaining rib of the retaining ribs is formed on a first surface of the base plate, Serial No. 15/774,058Attorney Docket No. 129A_617_TN a second retaining rib of the ribs is formed on a second surface of the base plate, which is opposite to the first surface of the base plate, and the second retaining rib extends further from the second surface of the base plate than the first rib extends from the first surface of the base plate.
The closest prior art of record is (JP-H0659721) to Kubo, (hereinafter “Kubo”); and (CN204597375) to Chu et al. (hereinafter “Chu”).
The closest prior art of Kubo teaches all of the features of Claim 1 except, 
a wall part provided on a first lateral side of the wire attachment part and having a plurality of opening ports, wherein each opening port is configured to receive a protrusion part formed at a first end of the wire retainer, and a boss parts having heights different from each other, wherein the wire retainer includes a base plate and a plurality of retaining ribs, wherein each retaining rib is configured to retain the wire, a first retaining rib of the retaining ribs is formed on a first surface of the base plate,Serial No. 15/774,058Attorney Docket No. 129A_617_TN a second retaining rib of the ribs is formed on a second surface of the base plate, which is opposite to the first surface of the base plate, and the second retaining rib extends further from the second surface of the base plate than the first rib extends from the first surface of the base plate.
The closest prior art of Chu teaches the use of a wire fastening structure that includes a wall part provided on a first lateral side of the wire attachment part and having a plurality of opening ports, wherein each opening port is configured to receive a protrusion part formed at a first end of the wire retainer, and a boss parts having heights different from each other.
However, there is no teaching in the prior art of record that would, reasonably absent of impermissible hindsight, motivate one of ordinary skill in the art to further modify the teaching of the prior art to provide, an indoor unit for an air-conditioning apparatus that includes a wire retainer, wherein the wire retainer includes a base plate and a plurality of retaining ribs, wherein each retaining rib is configured to retain the wire, a first retaining rib of the retaining ribs is formed on a first surface of the base plate, Serial No. 15/774,058Attorney Docket No. 129A_617_TN a second retaining rib of the ribs is formed on a second surface of the base plate, which is opposite to the first surface of the base plate, and the second retaining rib  Claim 1, in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments, see Remarks filed March 07, 2021, with respect to Claims 1-2, and 5-7 have been fully considered and are persuasive.  The Final Rejection of January 06, 2021 has been withdrawn.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763 
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763